Title: From Thomas Jefferson to Richard Claiborne, 1 July 1787
From: Jefferson, Thomas
To: Claiborne, Richard



Sir
Paris July 1. 1787.

Just returned from a journey of 3. or 4. months I have been immersed in such a mass of writing that it has been impossible for me sooner to acknolege your favors of June 9. 13. and 21. With  respect to the quality of lands in general in the counties of Monongalia and Harrison, it is impossible for me to give any opinion, because I never was in that part of the country at all, nor nearer it than Winchester. I of course am as little able to say any thing of the prices. I have often heard of lands on the great Kanhaway and Ohio selling for 20/ the acre. If yours therefore are good I should suppose they must be cheap enough at the price of 5/ mentioned in your letter. The plate for my map comes by this conveyance to Mr. Stockdale. It goes no further Westward than the mouth of the Kanhaway, nor does it contain any thing Eastward of that but what was to be found in Scull’s, Hutchins’s, and Fry & Jefferson’s maps.
With respect to Colo. Blackden my information will be very imperfect, having been absent from this place the 3 months and a half preceding his departure. I know only that he conveyed to a Monsieur de Lormerie a large tract of land: I was witness to the deed; but do not remember the quantity precisely. I have heard that he received five hundred guineas of the money, but I do not know this myself, nor how much remains yet to be received, nor yet any thing of his conduct in your affairs. The persons most likely to give you a good account would be a Mr. Appleton, or a Mr. Barrett, if you know either of them. On writing to them yourself they will be much more likely to give a satisfactory account to you than to me. The being in a public character renders gentlemen uncommunicative and reserved in cases of this kind. If I can be otherwise useful to you I shall be so with real pleasure, being with much esteem & respect Sir your most obedient & most humble servt.,

Th: Jefferson

